DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-14 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belohoubek et al. US Patent 3,869,677.
As per claims 1 and 4-7, Belohoubek et al. discloses in Figs. 1-2 a capacitor stack (e.g. capacitor 16 which comprises two capacitors stacked on top of one another) for use in bypass circuits to decouple unwanted high and/or low frequency noise from a signal (Fig. 3 and Col. 1 lines 8-14; Capacitor 16 therein is electrically connected between transistor 40 and ground. It is inherent that the capacitor is a bypass circuit that decouples unwanted frequency noise from a signal, by virtue of being connected in shunt to ground. See pertinent art section below for an example of an exemplary teaching Heston et al. which exemplarily teaches a capacitor 34 serving a bypass capacitor between a transistor and ground.), the capacitor stack comprising:
	as per claim 1, a first capacitor (e.g. capacitor comprising layers 28 and 30) having a first terminal (e.g. layer 30) disposed opposite a second terminal (e.g. layer 28), the first terminal providing a mating surface (e.g. bottom surface of layer 30 which connects to or “mates” with layer 20); a second capacitor (e.g. capacitor comprising layers 20 and 22) having a first terminal (e.g. layer 20) disposed opposite a second terminal (e.g. , the first terminal providing a mounting surface (e.g. top surface of layer 20) for coupling to and supporting the first capacitor via the mating surface of the first capacitor (The top surface of layer 20 couples to and supports the “first capacitor” via the bottom surface of layer 30.); wherein the first capacitor mounts vertically atop the second capacitor in a terminal-to-terminal orientation (The “first capacitor” is mounted vertically atop the “bottom capacitor” via the layers 30 and 20.), wherein the terminal-to-terminal orientation includes the first terminal of the first capacitor electrically coupling to the first terminal of the second capacitor via the mounting surface (The layer 30 is electrically coupled to the layer 20 via the top surface of layer 20.); and wherein the mounting surface of the second capacitor provides a shelf region to electrically couple the first and second capacitors to a power terminal and/or electrode of an associated integrated circuit (IC) (The layer 20 provides a “shelf region” at a right side thereof where an end of base lead 48 is disposed. The layer 20 electrically couples the defined “first and second capacitors” to electrode 42 of transistor (i.e. “associated IC”) 40 via base lead 48.);
	as per claims 4-6, wherein the first capacitor has a first capacitance value that is smaller than a second capacitance value of the second capacitor, wherein the first capacitor has a first package size and the second capacitor has a second package size, wherein the first package size is smaller than the second package size (As shown in Figs. 1-2, a size of the defined “first capacitor” is smaller than a size of the “second capacitor”. Therefore, the first capacitor inherently has a first capacitance value that is smaller than a second capacitance value of the second capacitor by virtue of the comparison of the sizes, as well-known in the art.); and
	as per claim 7, wherein the shelf region is provided at least in part based on the first package size being smaller than the second package size (As shown in Figs. 1-2, the defined “shelf region” exists at least in part because the “first capacitor” is smaller than the “second capacitor”. The “region” exists because the “first capacitor” is smaller.).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.
As per claim 8, the closest prior art Belohoubek et al. discloses at least one capacitor stack comprising all of the limitations therein as described above pertaining to claim 1. However, Belohoubek et al. does not disclose the at least one capacitor stack being disposed within an optical subassembly comprising a submount for coupling to at least one optical component, the submount defining a ground plane. 
Response to Arguments
8.	In the Office action dated 7/21/2021, the Examiner erroneously cited Leonard ‘675, which was an incorrect reference in the 35 USC 102(a)(1) rejection statement (The description of the rejection was for a completely different reference than Leonard ‘675.). The rejection now recites the correct reference, Belohoubek et al. US Patent 3,869,677 and the same explanation has been stated and repeated above. This action has been made second action non-final.
Pertinent Art
9.	The following reference is provided as an example of an exemplary teaching as evidence for an assertion made by the Examiner above: Heston et al. US Patent 6,774,701 (of record) exemplarily teaches in Fig. 1 therein a capacitor 34 connected between a transistor 22 and ground, where the capacitor serves as a bypass capacitor to couple RF energy leaked from the source or drain of the transistor 22 (i.e. “unwanted frequencies”) to ground (Col. 4 lines 16-19 of Heston et al.).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843